                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

The Sawyers and Lerner Building, LLC,

      Plaintiff,                                    Case No: 2:16-cv-11003
                                                    Honorable Denise Page Hood

v.

Auto Club Lamppost, LLC, et al.

     Defendants.
_________________________________/

      ORDER DENYING MOTION TO DISMISS AND REQUEST FOR
        SANCTIONS [Dkt. No. 78] AND GRANTING MOTION TO
     TERMINATE RECEIVERSHIP AND CANCEL BOND [Dkt. No. 79]

      This action stems from Defendants’ default on a $10.25 million dollar

promissory note and loan issued by Plaintiff’s predecessors-in-interest with respect

to a commercial property in Dearborn, Michigan. At this point, the property at issue

is owned by Plaintiff, after being purchased by Plaintiff at a Sheriff Sale in August

2018 and the redemption period expiring in February 2019, without action by

Defendants. The current, successor Receiver ceased performing on or about March

8, 2019, and Plaintiff is in control of the property. Defendants no longer have any

interest in the property, nor does the Receiver. Recently, the parties filed two

motions, both of which were addressed by the undersigned at a hearing held on April

11, 2019.
      Plaintiff filed a Motion to Terminate Receivership and Cancel Bond. At the

hearing, the parties stipulated that the Receivership should be terminated and bond

canceled. Accordingly, the Motion to Terminate Receivership is granted, the Receiver

is discharged and the Receiver’s bond is canceled.             An Order Terminating

Receivership and Canceling bond will be entered concurrent with the entry of this

Order.

      Defendants filed a Motion to Dismiss for Failure to Prosecute and Request for

Sanctions Pursuant to Court Order. The portion of that motion asking the Court to

dismiss Plaintiff’s cause of action is denied. Two days before Defendants filed their

motion, the Court had issued to Plaintiff an Order to Show Cause Why the Case

Should Not be Dismissed for Failure to Prosecute (“Order to Show Cause”). Plaintiff

timely responded to the Court’s Order to Show Cause, with justifications sufficient

to dismiss the Order to Show Cause. Although Defendants state that Plaintiff still has

not engaged in discovery, the argument set forth by Defendants to dismiss Plaintiff’s

cause of action is largely based on Plaintiff’s failure to do anything to move the case

forward in the last few months. Defendants’ motion to dismiss is denied without

prejudice, for the reasons stated on the record and those set forth by Plaintiff’s counsel

in his responses to the Order to Show Cause and the Motion to Dismiss.

      As to Defendants’ request for imposition of sanctions, the Court previously held

                                            2
that Defendant(s) may be entitled to sanctions for having to file a motion to challenge

Plaintiff filing a state court action, but the Court “h[e]ld in abeyance any final

determination regarding sanctions until this cause of action has been resolved.” Dkt.

No. 64, PgID 1439. This cause of action has not been resolved. Accordingly,

Defendants’ request for imposition of sanctions is denied without prejudice as

premature.

      At the hearing, the Court also reset several dates, as follows:

             Discovery Cut-Off:               May 28, 2019

             Dispositive Motion Deadline: June 11, 2019

             Final Pretrial Conference:       If no dispositive motion is filed, the
                                              Final Pretrial Conference will be held
                                              on July 11, 2019, at 4:30 p.m. If a
                                              dispositive motion is filed, the July 11,
                                              2019 Final Pretrial Conference will be
                                              adjourned until a date set at the
                                              dispositive motion hearing.


             Trial:                           Will be set at the Final Pretrial
                                              Conference


      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion to Terminate Receivership and Cancel

Bond [Dkt. No. 78] is GRANTED.


                                          3
      IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss for Failure

to Prosecute and Request for Sanctions Pursuant to Court Order [Dkt. No. 79] is

DENIED WITHOUT PREJUDICE.

      IT IS ORDERED.

                                    s/Denise Page Hood
      Dated: April 24, 2019         United States District Court Judge




                                      4
